DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.  62/716,040 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 3 and 12 recite features directed towards an “impedance change in the tissue surrounding the tumor is a decrease in impedance of at least 0.3%.” The prior-filed application does not disclose the claimed subject matter. 
Claims 9 and 18 recite features directed towards administering a thermal treatment to the tumor. The prior-filed application does not disclose the claimed subject matter.
Claims 3, 9, 12, and 18 are therefore not entitled to the benefit of the prior application. 
To summarize, claims 1- 2, 4 - 8, 10 - 11, 13 - 17, and 19 - 20 are afforded an effective filing date if 8/8/2018, which is the filing date of the prior application. Claims 3, 9, 12, and 18 have been afforded an effective filing date of 8/7/2019, which is the filing date of the instant application. 

Information Disclosure Statement
The listing of references in the specification (see list of 16 references on pages 17 - 18) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because there is insufficient antecedent basis for “the measure of impedance change” in the last line. The claim has recited measuring “impedance” in line 5, but has not recited measuring a “change” in the impedance. It is unclear whether the claim intends to require that the claimed change is measured or merely that the impedance is measured. For the purposes of examination, the claim will be interpreted as intending that the claimed change is measured, based on such recitations in claims 10 and 19.
Claims 2 - 9 are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 - 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of machine readable media (i.e., “computer-executable storage medium encoded with computer-executable instructions…”) encompasses non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). To overcome this rejection, examiner suggests amending the claims to be directed towards a “non-transitory computer-executable storage medium encoded with computer-executable instructions...”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 - 7, 10, 14 - 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maltz (US 2019/0030366) in view of Trudel et al. (US 20170215794, hereinafter “Trudel”).
Regarding claims 1, 10, and 19, Maltz shows a system comprising: 
plurality of electrodes (electrodes 164, [0056] and fig. 1C) fixable to a patient for electrical impedance tomography; 
a radiation delivery source (radiation source, [0049] and treatment machine 114 in fig. 1A) configured to provide radiation therapy to the patient;
a non-transitory computer-executable storage medium encoded with instructions (instructions, [0053]) that cause a processor (processing engine, [0052]) to perform a method comprising: 
measuring and/or imaging an impedance of a tumor (tumor, [0041], [0044]) and a tissue surrounding the tumor in a patient using electrical impedance tomography (“scanned EIT image … before the radiotherapy,” [0071]; [0084] and step 510 of fig. 5); 
radiating (radiotherapy, [0002]; [0071]; [0090] and step 570 of fig. 5) the tumor in the patient with an emitted dosage; 
measuring and/or imaging an impedance property (“treatment EIT image … continuously generated during the radiotherapy,” [0071]; [0088] and step 550 of fig. 5) in the tumor and/or the surrounding tissue using electrical impedance tomography; and 
continuing, adjusting, or stopping radiation of the tumor (“… adjust the radiation source to target at the predicted location of the ASI… deliver the radiation to the ASI by applying a treatment plan that conforms to the predicted location of the ASI… suspend the delivery of the radiation to the ASI if a change in the position relationship between the ETI image and the first image exceeds a pre-set threshold,” [0090] and step 550 of fig. 5) based on the measure of impedance property.
Maltz fails to show that the impedance property comprises an impedance change attributable directly or indirectly to the radiation. 
Trudel, in applicant’s fields of endeavor of measuring electrical impedance (CPC group A61B5/053) and radiation therapy (CPC group A61N5/00), discloses informing and evaluating neuromodulation therapy. Trudel teaches an impedance property that comprises an impedance change attributable directly or indirectly to radiation (“post-neuromodulation and pre-neuromodulation physiological parameters … impedances … can then be compared to detect a change … as a result of the … therapy,” [0045] and blocks 412 - 416 of fig. 4. Note discussion of radiation in [0025] and [0043], inter alia).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Maltz to have the impedance property comprise an impedance change attributable directly or indirectly to the radiation, as taught by Trudel, in order to predict a particular patient's likelihood of responsiveness and/or assess the efficacy of a given therapy, as suggested by Trudel ([0018]). 
Regarding the limitation in the claims reciting that the method is “for radiation dosimetry,” the combined invention of Maltz and Trudel is interpreted as being “for radiation dosimetry” at least because the measured impedance change is attributable directly or indirectly to the radiation (Trudel: “change … as a result of the … therapy,” [0045]).  
Alternatively, when reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claims 5 - 6 and 14 - 15, the combined invention of Maltz and Trudel discloses the claimed invention substantially as noted above. Maltz further shows that radiating the tumor and measuring the impedance property are performed simultaneously (“treatment EIT image … continuously generated during the radiotherapy,” [0071]; [0088] and step 550 of fig. 5) and are repeated for a plurality of cycles (“data acquisition system 180 may cease acquiring of the EIT signal and/or data while the linac pulses are delivered … duty cycle of a pulsed linac …,” [0071]). In the combined invention of Maltz and Trudel, the impedance property is the change due to radiation, as discussed in the art rejections of claims 1 and 10, above. 

Regarding claims 7 and 16, the combined invention of Maltz and Trudel discloses the claimed invention substantially as noted above. Maltz further shows that at least six electrodes are used for the electrical impedance tomography (electrodes 164, [0056] and fig. 1C depicting at least six electrodes). 

Claims 8 - 9 and 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maltz and Trudel as applied to claims 1 and 10 above, and further in view of Yin et al. (US 2008/0043903, hereinafter “Yin”).
Regarding claims 8 and 17, the combined invention of Maltz and Trudel discloses the claimed invention substantially as noted above. 
Maltz fails to show that the tumor and the tissue surrounding the tumor are in a portion of the patient's brain.
Yin discloses an image-guided x-ray brachytherapy system. Yin teaches a tumor and a tissue surrounding the tumor are in a portion of a patient's brain (brain tumors, [0006]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Maltz and Trudel to have the tumor and the tissue surrounding the tumor be in a portion of the patient's brain, as taught by Yin, in order to provide treatment to patients with brain cancer, as is well-understood in the art. 

Regarding claims 9 and 18, the combined invention of Maltz and Trudel discloses the claimed invention substantially as noted above. The combined invention of Maltz and Trudel further provides that the measured impedance change is due to the radiation, as discussed in the art rejections of claims 1 and 10, above.
Maltz fails to show administering a thermal treatment to the tumor.
Yin discloses an image-guided x-ray brachytherapy system. Yin teaches administering a thermal treatment to a tumor (“deliver both heat and x-rays simultaneously to the treatment region to maximize the biological affect of cancer treatment,” [0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Maltz and Trudel to include administering a thermal treatment to the tumor, as taught by Yin, in order to maximize the biological effect of cancer treatment, as discussed by Yin ([0066]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maltz and Trudel as applied to claim 19 above, and further in view of Boverman et al. (US 2017/0172451, hereinafter “Boverman”).
Regarding claim 20, the combined invention of Maltz and Trudel discloses the claimed invention substantially as noted above. 
Maltz fails to show an output device for providing results of the electrical impedance tomography measurements.
Boverman discloses enhanced electrical impedance tomography. Boverman teaches an output device for providing results of electrical impedance tomography measurements (“display device 130 for displaying at least the enhanced EIT image 128,” [0021] and fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Maltz and Trudel to include an output device for providing results of the electrical impedance tomography measurements, as taught by Boverman, in order to provide a clinician with results of the electrical impedance tomography measurements, as is well-understood in the art.

Allowable Subject Matter
Claims 2 - 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11 - 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 - 3 and 11 - 12, the prior art, either singly or in combination, fails to teach or suggest redirecting a path of the radiation and/or adjusting the emitted dosage when an impedance change is detected specifically in the tissue surrounding the tumor.
Regarding claims 4 and 13, the prior art, either singly or in combination, fails to teach or suggest adjusting the emitted dosage when an impedance change outside of a predetermined acceptable range is detected specifically in the tumor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmidt et al. (US 2020/0330756) disclose electrical stimulation devices and methods for the treatment of cancer. Schmidt et al. teach that the “impedance of cancerous tissue can vary as a result of treatment of the cancerous tissue. As such, measuring and monitoring the impedance of tissue before, during and after treatment (regardless of treatment modality) can provide valuable clinical insights in order to guide further therapy” ([0045]). However, this reference was not applied in the art rejections above because the reference does not qualify as prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793